Citation Nr: 9930344	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the veteran has perfected a timely appeal from the 
rating decision of October 20, 1995, which denied service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to May 
1966 and from July 1967 to September 1969.  The veteran had 
additional periods of inactive duty training and active duty 
for training with the Air National Guard of Idaho at various 
times between September 1985 and September 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

This case was previously before the Board in October 1998, at 
which time it was remanded for the RO to address the issue of 
whether a timely appeal had been perfected on the issue of 
entitlement to service connection for a psychiatric disorder.  
It has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the October 1998 
remand directives.  Accordingly, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

A personal hearing was scheduled for the veteran regarding 
the timeliness of appeal issue, but the veteran withdrew his 
hearing request by a written statement received in June 1999.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, identified 
as depression, was denied by the RO in rating decision dated 
October 20, 1995.  The veteran was informed of this decision 
by correspondence dated October 23, 1995.

2.  At the time of the adverse rating decision of October 
1995, the veteran had already perfected a timely appeal on 
the issue of entitlement to service connection for diabetes 
on the basis of aggravation.

3.  The veteran's Notice of Disagreement to the denial of 
service connection for a psychiatric disorder was received in 
May 1996.  A Statement of the Case was issued to the veteran 
later that same month.

4.  On July 2, 1996, the veteran submitted a duplicate copy 
of his May 1996 Notice of Disagreement, as well as several 
documents related to his diabetes claim.  Nothing about this 
communication indicated that the veteran was submitting it in 
response to the May 1996 Statement of the Case.

5.  Also on July 2, 1996, the veteran's representative 
submitted a statement which provided various arguments 
regarding the issue of entitlement to service connection.  
However, the representative did not specify which condition 
the veteran was seeking service connection for; it is not 
clear whether this statement addressed the diabetes claim, or 
the psychiatric disorder claim, or both.

6.  The next communication from the veteran regarding his 
psychiatric disorder claim was received in March 1997.


CONCLUSION OF LAW

The veteran did not timely file a Substantive Appeal to the 
rating decision of October 20, 1995, which denied service 
connection for a psychiatric disorder.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In October 1994, the veteran submitted a claim 
of entitlement to service connection for major depression.  

The claims folder contains various medical records which show 
that the veteran has been treated for depression for several 
years.  Furthermore, a VA compensation and pension 
examination for mental disorders was conducted in April 1995.

The RO denied entitlement to service connection for a major 
depressive episode in a rating decision dated on October 20, 
1995.  Notification of this decision was sent to the veteran 
on October 23, 1995.

It is noted that at the time of the October 1995 rating 
decision, the veteran had already perfected a timely appeal 
to the issue of entitlement to service connection for 
diabetes.

The veteran submitted a Notice of Disagreement to the October 
1995 rating decision in May 1996.  A Statement of the Case 
was issued later that same month.  In the cover letter to the 
Statement of the Case, the RO specifically informed the 
veteran that he was still required to submit a Substantive 
Appeal in order to perfect his appeal on this issue.

On July 2, 1996, the veteran apparently submitted a duplicate 
copy of his May 1996 Notice of Disagreement, along with other 
documents relating to his diabetes claim.  Also on that date, 
the RO received a VA Form 1-646, Statement of Accredited Rep-
resentation in Appealed Case.  Although arguments were 
advanced by the representative, the issue in dispute was not 
identified or even referred to.  Since the veteran had 
already perfected his appeal regarding the diabetes claim at 
the time this VA Form 1-646 was received, this document could 
have been in response to either claim or both.

In March 1997, the veteran submitted a letter where he 
advanced additional arguments pertaining to his claim of 
service connection for depression.  As the veteran's claims 
folder had already been sent to the Board regarding his claim 
for diabetes, a copy of this letter was faxed to the Board.  
In April 1997, the Board remanded the diabetes claim for 
additional development.  Furthermore, the Board noted the 
March 1997 letter in the introduction portion of this remand, 
and referred the issue to the RO for appropriate action.

In March 1998, the RO promulgated a "Statement of the Case" 
on the veteran's claim of entitlement to service connection 
for depression.  Under the adjudicative actions heading, the 
RO noted that the rating decision had been issued in October 
1995; the veteran's Notice of Disagreement had been received 
in May 1996; that the statement of the case had also been 
issued in May 1996; and that the veteran's Substantive Appeal 
had been received on July 2, 1996.  Although the decision was 
labeled as a "Statement of the Case," the accompanying 
cover letter referred to the document as a "Supplemental 
Statement of the Case."  With respect to the merits of the 
issue, the RO denied service connection for depression as due 
to military service, or due to diabetes.

In his September 1998 statement, the veteran's representative 
argued that it needed to be clarified whether or not the 
issue of depression was on appeal to the Board.  The 
representative pointed to the fact that the March 1998 
"Statement of the Case" indicated that the RO had accepted 
the July 1996 representative statement as the Substantive 
Appeal on this issue, in lieu of a VA Form 9.  Therefore, the 
representative argued that the Board should accept appellate 
consideration of this claim, and grant service connection for 
depression.

When the case came before the Board in October 1998, it was 
noted that, based upon the procedural history of the case, it 
did not appear that the veteran had perfected a timely appeal 
on the issue of entitlement to service connection for a 
psychiatric disorder, identified as depression.  
Consequently, the Board remanded the case in order to allow 
the veteran to submit argument and evidence on the issue of 
timeliness of appeal.  Thereafter, the RO was to issue a 
Supplemental Statement of the Case on this issue.

Following the Board's remand, the RO sent correspondence to 
the veteran later in October 1998 informing him that he had 
not perfected a timely appeal on his claim of service 
connection for depression.  The RO also informed the veteran 
that if he did not agree with this decision he could submit 
written argument and evidence in support of his contention.

In a December 1998 statement, the veteran asserted that the 
confusion as to his psychiatric disorder claim was due to the 
RO treating it in conjunction with the diabetes claim.  He 
contended that the claims should be separated, and that 
additional development needed to be done on the psychiatric 
disorder issue before it was ready for review by the Board. 

A Statement of the Case was issued to the veteran in May 1999 
on the issue of timeliness of appeal. 

The veteran submitted several statements in June 1999 in 
which he contended that his May 1996 letter served as both a 
Notice of Disagreement and a Substantive Appeal.  He pointed 
out that this letter addressed his contentions regarding his 
claim.  For example, he had contended that evidence had not 
been considered; he had stated that he wanted to appeal the 
decision; and that he had sent evidence in support of his 
claims.  Moreover, the veteran noted that his letter stated 
"I am therefore submitting this letter as a Notice of 
Disagreement and I want to appeal your decision."


Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105;  
38 C.F.R. § 20.201.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.


Analysis.  In the instant case, the veteran was notified of 
the adverse rating decision by correspondence dated October 
23, 1995.  His Notice of Disagreement was received in May 
1996, and a Statement of the Case was issued to the veteran 
later that same month.  Therefore, the veteran had until 
October 23, 1996, to submit a timely Substantive Appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  For the reasons 
stated below, the Board concludes that nothing which could 
qualify as a Substantive Appeal was received within this time 
period.  See 38 C.F.R. § 20.202.

Although the RO found in the March 1998 "Statement of the 
Case" that the veteran had submitted a substantive appeal on 
July 2, 1996, neither of the documents received by the RO at 
that time constitutes a Substantive Appeal under 38 C.F.R. 
§ 20.202.  Specifically, neither statement set out specific 
arguments relating to errors of fact or law made by the RO or 
made any reference to the May 1996 Statement of the Case 
regarding the denial of service connection for a psychiatric 
disorder.  Further, as mentioned above, the VA Form 1-646 did 
not identify the issue on appeal.  Since the veteran had 
already perfected a timely appeal on the claim of service 
connection for diabetes, the Board is of the opinion that it 
is more likely that this statement was related to the 
diabetes claim.  The other document was a copy of the 
veteran's Notice of Disagreement, which, obviously, raised no 
new contentions.  Moreover, it is not clear whether it was 
submitted in response to the May 1996 Statement of the Case.  
Therefore, the Board is of the opinion that neither of these 
documents qualifies as a Substantive Appeal.  See also 
38 C.F.R. § 20.203.

The Board can find no other document in its review of the 
claims folder that was received within the statutory time 
period which could be considered a Substantive Appeal on the 
issue of entitlement to service connection for a psychiatric 
disorder.  As mentioned above, the next communication from 
the veteran on this issue was received in March 1997, several 
months after the period in which to perfect his appeal had 
expired.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The veteran has contended that his May 1996 letter should 
qualify as both a Notice of Disagreement and a Substantive 
Appeal.  However, the regulations make it clear that a timely 
appeal requires both a Notice of Disagreement and then a 
Substantive Appeal after a Statement of the Case is issued.  
See 38 C.F.R. § 20.200.  Thus, by law, the veteran could not 
perfect his appeal solely by submitting his Notice of 
Disagreement in May 1996.  As stated above, the Board has 
already determined that resubmitting this document in July 
1996 was not sufficient to qualify as a Substantive Appeal 
under 38 C.F.R. §§ 20.202, 20.203.  

Regarding the benefit of the doubt doctrine codified at 
38 C.F.R. § 3.102, the Board notes that this regulation holds 
that when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  Thus, to deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  However, the issue of timeliness of appeal is a 
question of law; the veteran either fulfilled the 
requirements or he did not.  When the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since the veteran did not fulfill the legal 
requirements to perfect a timely appeal, the benefit of the 
doubt doctrine is not for application in the instant case.  


ORDER

Inasmuch as a timely appeal was not perfected from the rating 
decision of October 20, 1995, the benefit sought in this 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

